Citation Nr: 0105052	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  The propriety of the initial evaluations for back injury 
with lumbosacral strain. 

2.  The propriety of the initial evaluations for left hip 
strain with mild traumatic arthritis.  

3.  The propriety of the initial evaluations for fracture of 
the left patella status post total knee replacement, formerly 
rated as fracture of the left patella with patellofemoral 
syndrome prior to April 1997.  

4.  The propriety of the initial evaluation for residuals of 
fracture of the left tibia.  

5.  The propriety of the initial evaluation for residuals of 
pelvic fracture.  

6.  Entitlement to a combined compensable evaluation for 
service-connected disabilities prior to January 19, 1995, 
pursuant to 38 C.F.R. § 3.324 (2000).

7.  Entitlement to service connection for a testicle 
condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  

This matter arises from rating decisions dated in April, May 
and October 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which granted 
service connection for residuals of a pelvic fracture, a 
fracture of the left tibia, fracture of the left patella, low 
back injury, and a chronic left hip strain with degenerative 
joint disease, and assigned noncompensable evaluations for 
each disability, effective from January 10, 1946.  
Compensable evaluations were assigned for the back strain, 
the left patella condition, and the left hip condition, 
effective from January 19, 1995.  The veteran has appealed 
these evaluations.  The veteran also appealed the denial of 
service connection for a testicle condition.  The case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  

In a decision issued while the veteran's claim was pending, 
the United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision denying 
a claim for an increased rating from an appeal resulting from 
a veteran's dissatisfaction with an initial rating assigned 
at the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  The Board observes that 
this criteria is applicable in the instant claim.


REMAND

In the present case, service connection for residuals of a 
broken pelvis, left knee, and testicles was initially denied 
by a March 1946 rating decision.  The veteran claimed these 
injuries occurred when he was run over by a truck in service.  
The veteran did not appeal that decision, and no additional 
evidence was submitted.  On January 19, 1995, a claim for 
service connection based on clear and unmistakable error 
(CUE) was received.  At that time, the veteran claimed that 
he was improperly denied service connection for residuals of 
a broken pelvis, residuals of a broken left leg and knee, 
residuals of injuries to the testicles, residuals of a back 
injury, and residuals of a left hip injury.  In support of 
his claim, he submitted copies of his service medical 
records.  These records confirmed the truck accident in 1943.  
The veteran underwent a VA rating examination in January 
1996, and by a rating decision of April 1996, service 
connection was granted for status-post fracture of the 
pelvis, left tibia, left patella with patellofemoral 
syndrome, residuals of a back injury with lumbosacral strain, 
and chronic strain of the left hip with mild degenerative 
joint disease.  The veteran's claim for service connection 
for a testicle disorder was denied as not well grounded.  
Noncompensable ratings were assigned for the veteran's 
status-post pelvic fracture and fracture of the left tibia.  
A 10 percent evaluation was assigned for residuals of the 
fracture of the veteran's left patella with patellofemoral 
syndrome, a 20 percent evaluation was assigned for the 
veteran's residuals of a back injury with lumbosacral strain, 
and a 10 percent evaluation was assigned for chronic strain 
of the left hip with mild degenerative joint disease.  The 40 
percent combined evaluation for those disabilities became 
effective from January 19, 1995, the date on which the 
veteran's claim was received.  

In his notice of disagreement, the veteran indicated that the 
grant of service connection for the above-discussed 
disabilities should have been effective from the date on 
which he was discharged from service, and he alleged CUE.  By 
a May 1996 rating decision, the effective date of service 
connection for all of the service-connected disabilities was 
changed to January 10, 1946.  A combined noncompensable 
evaluation was assigned, effective from January 10, 1946, and 
a combined 40 percent evaluation assigned, effective from 
January 19, 1995.  (Each of the service-connected 
disabilities were assigned separate noncompensable 
evaluations, effective from January 10, 1946 to January 18, 
1995.)  The veteran disagreed with this decision, and 
asserted that he should be assigned higher evaluations, to 
include a combined compensable evaluation from January 10, 
1946, and specifically a combined 40 percent evaluation prior 
to January 1995.  

In August 1997, the veteran submitted an additional written 
statement indicating that it was his intent to appeal several 
issues, including an "Increase in service connected 
disabilities."  Elsewhere in the record, the veteran has 
reiterated his intent to obtain what amounts to higher 
initial evaluations for all of his disabilities related to 
the 1943 accident, as well as service connection for a 
testicle condition and, in the alternative, a compensable 
evaluation for multiple service-connected disabilities rated 
noncompensable pursuant to 38 C.F.R. § 3.324.  

The veteran has submitted evidence in support of his claim 
that his disabilities warrant higher initial evaluations.  
These include medical records as well as an affidavit from 
his wife dated in June 1996.  His wife stated that she and 
the veteran had been married since June 1946, and that he 
experienced problems with his legs and back at that time.  
She indicated that she had rubbed liniment on the veteran's 
legs and back several times a week for many years, until 
their children became old enough to take over this task.  A 
letter dated in June 1996 was received from the veteran's 
treating physician, Vivek Agarwal, M.D.  According to Dr. 
Agarwal, he had treated the veteran for the previous "few 
years," and, after reviewing documents pertaining to the 
service-connected disabilities, Dr. Agarwal believed that the 
veteran had experienced continuous pain since the original 
injury in 1943.  He further stated that he believed that the 
veteran's pain had accelerated the progress of the veteran's 
osteoarthritis.  However, as clinical treatment records dated 
from February 1970, and a service separation physical 
examination report dated in 1946 show no observed or 
complained of relevant abnormalities, it is unclear what 
records were reviewed by this doctor.  The Board finds that 
it would be useful to obtain the medical records upon which 
Dr. Agarwal's opinion is based.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board notes that 
in connection with this appeal, the veteran in 1996 submitted 
a list of physicians who had treated him for the claimed 
disabilities since 1952.  It appears that the RO did attempt 
to obtain such records.  However, the recent change in law 
also provides that after receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  The RO 
should ensure, on remand, that these provisions are met 
particularly with respect to the list provided by the veteran 
of physicians who had treated him for the clamed disabilities 
since his discharge from service.  Further, as the veteran 
claims that he is entitled to a 10 percent evaluation prior 
to January 1995 on the basis of the provisions of 38 C.F.R. 
§ 3.324, the veteran should be requested to provide other 
evidence that the service-connected disabilities were of such 
character as to clearly interfere with normal employability 
and should be informed that such evidence may include 
nonmedical records such as employment records.  Moreover, the 
Board notes that the claim of entitlement to service 
connection for a testicle condition was denied as not well 
grounded which is no longer a valid basis for denial under 
the new provisions of law, set forth above.  Finally, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  After contacting the veteran and 
obtaining any necessary authorization, 
the RO should contact Dr. Agarwal, and 
ask that he submit any treatment records 
pertaining to the veteran's service-
connected disabilities.  In addition, the 
RO should inquire of Dr. Agarwal what 
particular documents he relied upon in 
establishing his belief that ever since 
his discharge from service, the veteran 
experienced pain in the areas affected by 
his in-service injuries.  After 
identifying any such documents, Dr. 
Agarwal should be asked to provide copies 
of any such documents currently in his 
possession.  If no documents are 
forthcoming, the RO should so indicate.  
Dr. Agarwal should be asked to provide a 
rationale containing a substantive basis 
for the conclusions he offered in his 
June 1996 letter.

2.  The RO must review the claims file and 
ensure that all notification and 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.   In pertinent part, 
VA is required to notify the claimant and 
the claimant's representative of any 
information, and any medical or lay 
evidence not already submitted, which is 
necessary to substantiate the claim; VA 
must include in this notice an indication 
of which information and evidence must be 
provided by the claimant and which will be 
obtained by VA; if VA is unable to obtain 
information, it must notify the claimant 
of which records have not been secured, 
explain the efforts made to obtain those 
records and describe any further action 
which VA will take.  Also, the veteran 
should be asked to submit evidence that 
his service-connected disabilities clearly 
interfered with normal employability prior 
to January 19, 1995.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law (including Fenderson v. 
West, 12 Vet. App. 119 (1999)), and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



